     Case
      Case2:20-cv-00840-JAD-NJK
           2:20-cv-00840-JAD-NJK Document
                                  Document73-6
                                           89 Filed
                                               Filed11/13/20
                                                     08/18/20 Page
                                                               Page11ofof22




 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11 FEDERAL TRADE COMMISSION,                               Case No. 2:20-cv-00840-JAD-NJK

12                         Plaintiff,                      [PROPOSED] ORDER GRANTING
                                                           RECEIVER’S FIRST INTERIM
13          v.                                             APPLICATION
                                                                  ECF No. 73
14 LEAD EXPRESS, INC., et al.,
                           Defendants.                         Hearing conducted on 11/13/2020
15

16

17          Thomas W. McNamara, as Court-appointed receiver (“Receiver”), has applied to the

18 Court for approval to pay invoices for fees and expenses of the Receiver and his professionals for

19 the receivership.

20          Mr. McNamara was appointed Receiver in this matter by the Order Granting Stipulation

21 to Enter Preliminary Injunction Against the Corporate Defendants (“Corporate PI”) entered

22 June 19, 2020 (ECF No. 44). The Corporate PI authorizes the Receiver to “[c]hoose, engage,

23 and employ attorneys (including McNamara Smith LLP), accountants, appraisers, and other

24 independent contractors and technical specialists, as the Receiver deems advisable or necessary

25 in the performance of duties and responsibilities under the authority granted by this Order.”

26 Corporate PI, Section XII(F), page 15.

27          The Corporate PI also provides that the Receiver and all personnel hired by the Receiver

28 “are entitled to reasonable compensation for the performance of duties pursuant to this Order and

                                                    1
     Case
      Case2:20-cv-00840-JAD-NJK
           2:20-cv-00840-JAD-NJK Document
                                  Document73-6
                                           89 Filed
                                               Filed11/13/20
                                                     08/18/20 Page
                                                               Page22ofof22




 1 for the cost of actual out-of-pocket expenses incurred by them, from the Assets now held by, in

 2 the possession or control of, or which may be received by, the Receivership Entities,” based on

 3 periodic requests to the court. Corporate PI, Section XVIII, page 22.

 4          The Court has reviewed the Receiver’s Declaration and supporting documents, and is

 5 satisfied with the Receiver’s application and approves payment of the following requested

 6 amounts for fees and expenses for the period through July 31, 2020: $45,264.00 fees and

 7 $17,734.21 expenses of the Receiver and staff to be paid to TWM Receiverships Inc. dba

 8 Regulatory Resolutions; $56,679.00 fees and $3,286.11 expenses of the Receiver’s counsel,

 9 McNamara Smith LLP; $362.95 fees of the Receiver’s local counsel in Nevada, Ballard Spahr

10 LLP; and $12,118.75 fees and $1,340.95 expenses of the Receiver’s computer forensic expert,

11 Hadron Computer Forensics & Investigations.

12

13          IT IS SO ORDERED.

14

15 Dated:      11-13-2020

16

17                                                  Hon. Jennifer A. Dorsey
                                                    United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                   2
